EU protein deficit (short presentation)
The next item is the report by Mr Häusling, on behalf of the Committee on Agriculture and Rural Development, on the EU protein deficit: what solution for a long-standing problem?.
Mr President, ladies and gentlemen, I should like to start by expressing my deep gratitude to the shadow rapporteurs for their kind cooperation on this report. It has become a very ambitious report. I would like to touch on a few of the important points, but I will not shrink from mentioning the controversial aspects either.
We have a huge protein deficit in the European Union. Eighty percent of our protein crop requirement is imported, and I regret to say that this tendency is increasing. That means that we are using around 20 million hectares of arable land in other countries or, to put it another way, outsourcing 10% of our arable land to other countries for the cultivation of protein crops. One reason for this is the Blair House Agreement that was concluded in the early 1990s, which had a huge adverse effect on the competitiveness of European protein crops. That is the reason why our market has been flooded with cheap soya. There has been a 30% decline in protein crop cultivation in the European Union in the case of leguminous plants, and now only 3% of European arable land is used for growing protein crops. In Germany, the figure is just 1%.
Production in Europe has reached a critical point that puts research and development of European protein crops at risk. Political measures are required to promote a return to the growing of protein crops in Europe; otherwise, we will fall below a threshold that endangers the very survival of protein crop cultivation in Europe. In so doing, we would also lose the positive effects of protein crops, particularly the sensible organisation of crop rotation in agriculture.
European protein crop cultivation has huge potential. One point we have stated is that fair competition must be restored; in other words, the Blair House Agreement must be brought into question and ultimately abolished.
However, we feel that the most important thing is for the growing of protein crops to be given an important central role in future in the reform of the common agricultural policy, because it offers many advantages for a reformed agricultural policy. It is important for protecting our waters and our climate, and it is important for biodiversity. I would like to mention just one example. Growing leguminous plants is very important for binding CO2. It can minimise imports or the use of mineral nitrogen. We would therefore like to see the growing of leguminous plants being made a permanent component of future crop rotation in the common agricultural policy and being rooted in the first pillar.
We also feel it is important to reduce our dependence on imports and thus, ultimately to ensure that Europe can produce meat without imports. Europe has moved into second place worldwide where imports are concerned. China is in first place and now imports more protein than the European Union. We therefore have a competitor in this area.
Having stated this as a central objective, however, we need to be aware that certain matters included in the vote in the report are questionable; namely, the creation of import concessions for soya by questioning the zero tolerance policy. That has no place in this report, and it is even counterproductive to include it in this report. We are trying to encourage the growing of European protein crops, not to facilitate imports. This must be made clear to everyone.
If we are serious about this report, then we must agree accordingly to remove these points from the report; otherwise - and I openly admit this - I will have a problem with my name being associated with this report.
Mr President, I would just like to say to our rapporteur that this is a job very well done and a must-read report, because it emphasises our reliance on an imported product for our protein needs. I think your emphasis on the situation in which we find ourselves in relation to China is really important, because we do need to look at this from a food security perspective.
There are two particular issues that I want to draw attention to. I understand your sensitivities regarding the GMO point in this report but, in terms of the here and now, this issue of the adventitious presence of non-approved GMO is of concern to livestock farmers in the European Union. We do need to find a technical solution and I believe we are moving towards that with recent developments.
I think paragraph 12, about processed animal proteins, is also very important as long as we apply the rules in relation to it. But this is one of the problems we have in the European Union, where we banned certain animal proteins from the chain, for very good reasons relating to human and animal health, and therefore we do have a shortage.
I welcome this report and I believe that it highlights one of the key problems for Europe in supplying its animal feed needs for the livestock sector.
(FR) Mr President, first of all, I would also like to thank and commend Martin Häusling for his important report, even though I am disappointed with the final version. However, this was not down to him. That was why, like him, I abstained in the final vote in committee.
Firstly, I am sorry that the content of the report has been distorted by the inclusion of the zero tolerance issue. The call to relax the rules on imports of unauthorised GMOs does not solve the problem of the EU's protein deficit and therefore should not have been introduced at this point.
Secondly, it is absolutely vital that we halt the considerable decline of protein crop production in the EU and that we reduce our already alarming dependency on imported plant proteins. I also want to challenge the Blair House agreements, the market-oriented objectives of which have contributed to extreme price volatility. Furthermore, these agreements completely contradict the Kyoto Protocol and its objectives on global warming.
Lastly, in future, we need to incorporate protein crops into the crop rotation cycle as part of our prudent and responsible soil use management.
(PT) Mr President, the deficit of vegetable proteins from protein crops in Europe is another example of the inequalities created by the agricultural and trade policies in force. This dependence has direct consequences in terms of the security and quality of Europeans' food supply, and has been causing a worrying increase in the vulnerability of livestock producers to volatility in the price of feed. We need to adopt a series of measures that incentivise the production of protein crops, in particular, committing to local production with short supply chains, so as to overcome the current deficit and gradually scale back imports.
These measures could include specific support for, inter alia, crop rotation systems, agricultural extension services, and research and development. However, this problem cannot be a pretext for creating other, larger ones. It therefore does not justify any softening of the application of the precautionary principle or of zero tolerance of the presence of genetically modified organisations, nor ...
(The President cut off the speaker)
Mr President, I want to thank the rapporteur for the report.
Rising feed prices and import bans put in place by other countries have highlighted just how exposed the EU is in relation to animal feed supplies. Protein supply is most important for the livestock sector and its profitability. Farmers in this sector in my constituency are in very grave difficulties at present, particularly in the pig sector.
Despite the reservations of the rapporteur, can I also say that I believe that Europe must move to a solution in relation to zero tolerance. I was speaking just last week to people in my constituency at home who are actually importers of feed. They were saying that the recent moves are merely political nods, which do not and will not provide a long-term solution, and we really do need to move to a solution in relation to zero tolerance.
(The President cut off the speaker)
(FR) Mr President, as shadow rapporteur for my group, I, too, would like to thank the rapporteur for the conditions in which we were able to work with him on this matter.
Ladies and gentlemen, I believe this is a truly strategic matter at the moment. We have already heard about China. I should like to quote a figure: in 2010, the Chinese bought 49% of the soymeal placed on the market. The forecast for 2011 is that the same customers will buy 57% of the total quantities placed on the market.
Hence, it really is a matter of European independence that we are looking at in the medium term. Imagine for a moment that some very intensive farming regions found themselves without imported soya for a week: what would happen? We urgently need to redevelop these crops in our region.
My country introduced a policy in the context of Article 68 back in 2010. This policy demonstrated that production could be adapted to policies.
(The President cut off the speaker)
(HU) Mr President, I would like to congratulate Mr Häusling, the representative of the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, and the person who formulated the opinion of the Committee on the Environment, Public Health and Food Safety, and thank him for his outstanding cooperation. The report aptly demonstrates that the future of European livestock farming is threatened by the current protein shortage, with no real opportunity for a breakthrough; neither our climate conditions, nor the subsidy system of the common agricultural policy, provides an incentive for growing leguminous crops. I would like to draw Commissioner Damanaki's attention to one very important aspect: The European Commission must immediately lift the ban on feeding animal proteins to non-ruminants, poultry and pigs. There is not a single indication for this ban to prevail for non-ruminant ...
(The President cut off the speaker)
(PL) The European Union's ill-advised agricultural policy has led to a situation where the production of plants high in protein is no longer economically viable for European farmers. The protein shortage has shown that the policy of the European Union on opening our markets to agricultural imports should be reconsidered. Today on European markets we have, for example, soya which is almost entirely imported from Argentina, Brazil, the USA or Asian markets. Soya is genetically modified, so its production is relatively cheap. A separate issue is the question of allowing genetically-modified agricultural production in the European market. We are certainly being inconsistent in this regard. On the one hand, we are conducting a debate on allowing or banning GMO products in the European Union and, at the same time, we are avoiding the fact that genetically-modified soya for feed production is being imported from other countries, and that, eventually, we consume it indirectly.
(SV) Mr President, I would like to thank the rapporteur for a very well-written report - much better written than a lot of what we vote on in this Chamber. I also agree that the text concerning GMOs and zero tolerance in this report is very unfortunate. It runs completely counter to the report as a whole, but is, of course, also very unfortunate in itself.
I would also like to emphasise the positive effects on the climate that growing more protein crops in the EU would entail. There are grounds for doing this. However, there is also a very major issue that is not resolved anywhere in this report, namely, the fact that we are eating more and more meat. The more money we have, the more meat we eat, the greater the impact on the climate and the more protein crops are needed. What are we doing about this major issue, which is the crux of this whole debate? That is a question for the future, both for us and for the European Commission.
(GA) Mr President, firstly, may I congratulate the rapporteur Mr Häusling for bringing this important matter before us. Actually, this is something of a scandal, because it is not right that the amount of protein in the European Union should be decreasing.
For me, it was a huge shock to realise that we are actually dependent for our protein on importing 80% of our consumption. How can this happen in a European Union so conducive to the production of agricultural goods, both crops and also cattle and other livestock? The rapporteur says two very important things - one is crop rotation. That is easier said than done, and certainly the market must be there to encourage farmers to change their practices. Secondly, I would say also that this issue should be included as a target in the CAP reform, which is coming up shortly, so that we do have self-sufficiency in protein production.
Member of the Commission. - Mr President, a reliable and sustainable protein supply is really essential for the EU livestock sector. So I would like to thank rapporteur Häusling and the members of the Committee on Agriculture for putting this important theme back on the agenda.
Your report is a welcome contribution to the discussion on the reform of the common agricultural policy towards 2020. As you know, the Commission intends to table legal proposals in the autumn.
I should like to underline that domestic production of protein has increased with a rise in by-products from biofuel production. Production of rapeseed meal and ethanol co-products has risen sharply. They now represent 22% of the EU's consumption of protein-rich feed ingredients compared to 12% five years ago.
Support for farmers using crop rotation systems which include pulses is one of the main ideas in your report. As you know, crop rotation is one of the elements under consideration for greening direct payments.
So I welcome your support for enhancing the environmental sustainability of arable farming. I see further opportunities for exploring synergies with, for example, integrated pest management. However, any greening of direct payments should not put in jeopardy the decoupling of direct support from the requirement to produce a specific crop.
This idea is central to the market orientation that has been achieved by the past reforms. Let me stress that several Member States currently use the possibility to couple part of the direct aid to environment objectives to support protein crops.
Let me also underline that a significant increase in pulses and soya beans in the EU would probably imply a reduction in the production of cereals, as availability of land in Europe is limited.
Finally, I would like to mention two other areas where EU policy can make a contribution: research and rural development policy. Both can play their part in getting the most out of our various sources of protein. For example, they can help through useful training in the best use of protein crops and in optimal feeding practices. They can also help through the development of new plant varieties.
In conclusion, the Commission welcomes your ideas in view of the preparation of the reformed proposals. However, let us be clear. Crop rotation or incentives through research and rural development policy can help. Of course they can help. But the EU will remain dependent on imported protein.
The debate is closed.
The vote will take place at midday on Tuesday, 8 March.
Written statements (Rule 149)
The policy on cultivation of high-protein plants and the production of feed in the EU requires verification. Currently, arrangements made for trade policy regarding the import of feed from the USA are also unsatisfactory. Territorial and climatic conditions allow the production of high-protein plants in the European Union to change its structure, and this would even be advisable with regard to biodiversity and to counteract climate change. Feed imported from other countries is not subject to such stringent controls as European feed, so we cannot be 100% certain of its quality. We do not know for certain where the raw materials which it contains originate. This is why we should take immediate measures to change the situation, or our assurances regarding healthy and safe European food of the highest quality will sound hollow.
Another solution to the protein shortage issue in the EU would be the relaxation of regulations banning the feeding of animals with meat and bone meal. In the case of poultry and pigs, there has been no evidence of the danger of any disease spreading as a result of this type of feed. The ability to use this meal in animal husbandry will reduce costs, which is extremely significant in view of the drop in profitability of meat production. This would also allow imports of high-protein feed from America to be reduced.
The EU is not in a position to produce the feeds it requires itself and is making itself dependent on third countries. Only 30% of the protein-rich crops required for animal feeds are produced in the EU. The effects of this dependence are becoming clear to our farmers, firstly, in enormous price volatility, and secondly, in the lack of traceability among imported products. I welcome the call for a return to increased promotion of the cultivation of protein crops in EU agriculture. Europe must embark on a consistent, independent path when it comes to the provision of animal feeds. However, I would like to see greater honesty and objectivity on the entire subject of feeds; we need new scientific assessments as regards genetically modified organisms and the ban on the use of animal protein. Agriculture must not fall victim to populism, because it carries out the great work and bears the great responsibility of providing the EU with food. We must create better framework conditions for farmers. Better traceability requires an improved labelling system. It is clear to me that each Member State must decide for itself whether it wishes to grow genetically modified crops; Austrian farmers do not want genetically modified crops in their fields. In the long term, we can only limit our dependence if agricultural policy focuses more on regional business cycles with sustainable production, short transport paths and a high proportion of self-marketing.
in writing. - (RO) The report highlights the EU's strong dependency on protein imports from third countries, as well as the need to adopt measures which will ensure a higher level of autonomy in this area. Easing the process for authorising the cultivation of genetically modified soya on the territory of European states would present a solution to this problem, together with an important source of income for European agriculture, which has been hit hard by the financial crisis. In the context of the new legislative framework proposed by the European Commission on the right of Member States to ban the cultivation of GMOs on their own territory, by applying the subsidiarity principle, European states could decide on an individual basis whether they want to grow this product or not.
Any kind of food dependency puts the EU in a very vulnerable position. In the case of protein crop production, there are, at the same time, a number of economic, environmental and agricultural benefits. Consuming less meat and increasing the share of vegetable proteins in our diet has a positive effect both on the environment and human health. The excessive import of protein crops and their derivatives is destabilising European agriculture, impacting small and medium-sized agricultural producers in particular, and is also contributing to price volatility. The low volume of domestic production of protein crops limits research activities, seed supply and knowledge of sustainable technologies, particularly with regard to the use of legumes in crop rotation and adequate use of grassland areas. It is necessary to adopt several key measures. The Commission should prepare a report on the possibilities for increasing domestic protein crop production, support research into protein crops and their upgrading and cultivation in the EU, and protein crops should be promoted as a quality feed source in the context of rural development. It is necessary to establish a monitoring mechanism on the origin of imported protein crops that focuses on the sustainability of applied farming practices in the country of origin. The Commission is also called upon to bring forward incentive-based measures to promote the cultivation of fallow land, which could contribute significantly to reducing the protein deficit in the EU. In the context of climate change, soil fertility, water protection and biodiversity, protein crop production in the European Union should be increased and receive targeted support.